CLINE, J.
We believe that the case falls within the decision in Dietrich vs Peters, 28 Oh St 427, decided by the Court of Appeals of Cuyahoga County.
The case holds that in an action for breach of contract for bailment for storage of automobile, a prima facie case is estaba ' lished by merely showing demand on the ; part of bailor for his automobile and failure on the part of bailee to comply therewith; burden thereupon being cast on bailee ,; to show freedom from negligence.
*20. The court also holds that a bailee under a contract of bailment is bound to take reasonable precautions for protection of 'bailor’s property, which may require some reasonable precaution on part of employer to protect property -from depredation of employee who may be tempted to steal property of bailor.
' The facts in the Dietrich case are sufficiently similar to the case at bar as to compel the court to hold that the Dietrich case is conclusive as to the rights of the parties in the case at bar.
The case was tried without the intervention of a jury and the court had the opportunity of observing the witnesses and forming first hand conclusions as to their truth and veracity, and we cannot say that the judgment rendered in the case by the court is manifestly against the weight of the evidence. The judgment of the lower court is therefore affirmed.
Vickery, PJ, and Levine, J, concur in judgment.